Name: Commission Regulation (EC) No 1282/1999 of 18 June 1999 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 October to 31 December 1998
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agri-foodstuffs;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 19. 6. 1999L 153/40 (EUR/t) Product Maximum allowance in accordance with first and second indents of Article 18(2) of Regulation (EEC) No 3759/92 COMMISSION REGULATION (EC) No 1282/1999 of 18 June 1999 providing for the granting of compensation to producers organisations in respect of tuna delivered to the processing industry from 1 October to 31 December 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Article 18(6) thereof, (1) Whereas the compensatory allowance provided for in Article 18 of Regulation (EEC) No 3759/92 is to be granted under certain conditions to Community tuna producers organisations in respect of quant- ities of tuna delivered to the processing industry during the calendar quarter for which prices have been recorded, where both the average quarterly selling price recorded on the Community market and the free-at-frontier price plus any applicable countervailing charge are lower than 91 % of the Community producer price for the product concerned; (2) Whereas an examination of the situation on the Community market has shown that in the period 1 October to 31 December 1998, both the average quarterly selling price and the free-at-frontier price as referred to in Article 18 of Regulation (EEC) No 3759/92 for albacore and skipjack tuna were lower than 91 % of the Community producer price in force laid down in Council Regulation (EC) No 2447/97 of 8 December 1997 fixing, for the 1998 fixing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 (3); (3) Whereas the quantities on which compensation provided for in Article 18(1) of Regulation (EEC) No 3759/92 is payable may under no circum- stances exceed the limits laid down in paragraph 3 of that Article for the quarter concerned; (4) Whereas the quantities of skipjack tuna sold and delivered to the processing industry established in the customs territory of the Community were higher during the quarter concerned than the quantities sold and delivered during the same quarter of the three previous fishing years; whereas, since those quantities exceed the limit set in Article 18(3) of Regulation (EEC) No 3759/92, the total quantities of that product on which compensation is payable should therefore be limited; (5) Whereas, in accordance with the ceilings laid down in Article 18(4) of Regulation (EEC) No 3759/92 for the purpose of calculating the allowance to be granted to each producers organisation, the quant- ities on which the allowance is payable should be allocated among the producers organisations concerned in proportion to the quantities produced by them in the same quarter of the 1995, 1996 and 1997 fishing years; (6) Whereas a decision should therefore be taken to grant the allowance on the products in question for the period 1 October to 31 December 1998; (7) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The compensatory allowance provided for in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 October to 31 December 1998 in respect of the following products. Albacore 159 Skipjack 3(1) OJ L 388, 31.12.1992, p. 1. (2) OJ L 350, 31.12.1994, p. 15. (3) OJ L 340, 11.12.1997, p. 8. EN Official Journal of the European Communities19. 6. 1999 L 153/41 Article 2 1. The total quantities on which the allowance for these species is payable are: Ã¯ £ § Albacore: 403,388 t Ã¯ £ § Skipjack: 10 462,604 t. 2. The allocation of those total quantities among the producers organisations concerned shall be as set out in the Annex hereto. Article 3 Entitlement to the compensatory allowance shall be determined on the basis of sales covered by invoices the date of which falls within the quarter concerned and used to calculate the average monthly selling price referred to in Article 7(1)(b) of Commission Regulation (EEC) No 2210/93 (1). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1999. For the Commission Emma BONINO Member of the Commission (1) OJ L 197, 6.8.1993, p. 8. EN Official Journal of the European Communities 19. 6. 1999L 153/42 (tonnes) Albacore Quantities 100 % of which is eligible for compensation (first indent of Article 18(4) of Regulation (EEC) No 3759/92) Quantities 50 % of which is eligible for compensation (second indent of Article 18(4) of Regulation (EEC) No 3759/92) Total quantities on which compensation is payable (first and second indents of Article 18(4) of Regulation (EEC) No 3759/92) (tonnes) Skipjack Quantities 100 % of which is eligible for compensation (first indent of Article 18(4) of Regulation (EEC) No 3759/92) Quantities 50 % of which is eligible for compensation (second indent of Article 18(4) of Regulation (EEC) No 3759/92) Total quantities on which compensation is payable (first and second indents of Article 18(4) of Regulation (EEC) No 3759/92) ANNEX Allocation among producers organisations of quantities of tuna on which the compensatory allowance is payable for the period 1 October to 31 December 1998 in accordance with Article 18(4) of Regulation (EEC) No 3759/92, broken down by compensation percentage band OPAGAC 42,700 39,540 82,240 OPTUC 31,353 29,667 61,020 OP 42 (CAN.) 0,000 71,926 71,926 ORTHONGEL 95,062 93,140 188,202 APASA 0,000 0,000 0,000 MADEIRA 0,000 0,000 0,000 EU - Total 169,115 234,273 403,388 OPAGAC 4 623,156 315,822 4 938,978 OPTUC 4 835,298 330,314 5 165,612 OP 42 (CAN.) 213,318 14,572 227,890 ORTHONGEL 20,747 0,000 20,747 APASA 102,383 6,994 109,377 MADEIRA 0,000 0,000 0,000 EU - Total 9 794,902 667,702 10 462,604